DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because at ll. 2 and 3, reads "a semiconductor annulus on a planar face the semiconductor substrate" reads awkward. As best understood by the examiner, it should read "a semiconductor annulus on a planar face of the semiconductor substrate" (emphasis added) to be consistent with ¶ 8 of the specification. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: ¶ 6 reads in part "a semiconductor annulus on a planar face the semiconductor substrate" reads awkward. As best understood by the examiner, it should read "a semiconductor annulus on a planar face of the semiconductor substrate" (emphasis added) to be consistent with ¶ 8 of the specification.
Appropriate corrections are required.

Drawings
The drawings are objected to because fig. 8, ref. 820 reads "For Semiconductor Ring on Semiconductor Substrate". It is best understood by the examiner that "For" should be "Form" to be consistent with ¶ 52 of the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of Invention I, corresponding to claims 1 - 12, in the reply filed on February 1, 2022 is acknowledged.
Claims 13 - 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2022.

Claim Objections
Claim 1 is objected to because of the following informality: at line 3, "a semiconductor annulus on a planar face the semiconductor substrate" reads awkward. As best understood by the examiner, it should read "a semiconductor annulus on a planar face of the semiconductor substrate" (emphasis added) to be consistent with ¶ 8 of the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (USPAPN US 2017/0249520 A1).

Regarding claim 1, figs. 1 and 2D of Lee discloses a photodetector (100) comprising:
a semiconductor substrate (121; ¶ 76);
a semiconductor annulus (122; ¶¶ 76) on a planar face of the semiconductor substrate (top surface of 121); and
a metal layer (130) on the semiconductor substrate, wherein the metal layer comprises a first region (132) surrounding the semiconductor annulus and comprises a second region (131) filling an interior region to the semiconductor annulus (inside of 122 where 131 occupies as seen in fig. 1), and the metal layer in the first region forms a Schottky junction with the semiconductor ring (¶ 74: Al or Cu; ¶ 67: Ge).

Regarding claim 2, Lee discloses the photodetector of claim 1, Lee discloses further comprising an electrically insulating dielectric material (140) on a surface of the semiconductor annulus (vertical side surface of 122), wherein the electrically insulating dielectric material is between the semiconductor annulus and the metal layer in the first region (140 is between an inner 122 and 132 as seen in fig. 1).

Regarding claim 3, Lee discloses the photodetector of claim 2, Lee discloses wherein the electrically insulating dielectric material is an oxide layer (¶ 77).

Regarding claim 4, Lee discloses the photodetector of claim 1, Lee discloses wherein the semiconductor annulus is integrally formed with the semiconductor substrate (¶ 76).

Regarding claim 5, Lee discloses the photodetector of claim 1, Lee discloses wherein at least one of the semiconductor substrate or the semiconductor ring is germanium (¶ 67).

Regarding claim 6, Lee discloses the photodetector of claim 1, Lee discloses wherein the metal layer comprises one or more of copper, gold, silver, or aluminum (¶ 74).

Regarding claim 7, Lee discloses the photodetector of claim 1, Lee discloses wherein the semiconductor annulus is circular (as seen in fig. 2A).

Regarding claim 8, Lee discloses the photodetector of claim 1, Lee discloses wherein the semiconductor annulus is polygonal (¶¶ 68 and 69; as seen in figs. 2B - 2D).

Regarding claim 9, Lee discloses the photodetector of claim 1, Lee discloses further comprising a plurality of the semiconductor annuli arranged in an array on the semiconductor substrate (¶ 109).

Regarding claim 11, Lee discloses the photodetector of claim 1, Lee discloses wherein the photodetector is configured to convert photons having wavelengths between 2 microns and 30 microns to electrical current (¶ 67: infrared light).

Regarding claim 12, Lee discloses the photodetector of claim 1, Lee discloses further comprising a first electrical contact (152) electrically connected to the semiconductor substrate (¶ 70) and a second electrical contact (151; ¶ 73) electrically connected to the metal layer in the first region (¶¶ 70, 71, and 75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 10 above.

Regarding claim 10, Lee discloses the photodetector of claim 1, Lee discloses wherein the semiconductor annulus has a thickness perpendicular to the planar face of the semiconductor substrate (vertical height of 122 as seen in fig. 1), but Lee does not expressly disclose the thickness of between 50 nm and 200 nm. In view of MPEP § 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the instant case, ¶ 54 of Lee discloses that the thicknesses of the elements (or components) are not limited to what is illustrated in the drawings. ¶¶ 75 and 129 of Lee also discloses the resistance of semiconductor layer 120 (which comprises semiconductor substrate 121 and semiconductor annulus 122) affects the current flow when light is radiated thereon. The size of the semiconductor annulus, such as thickness, affects resistance of the semiconductor layer, is well known to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818